IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                              October 11, 2016 Session

  HANNAH TURNER EX REL. LIAM TURNER v. CHARLES MICHAEL
                     HOWE, ET AL.

                 Appeal from the Circuit Court for Marion County
                        No. 20928 Justin C. Angel, Judge
                    ___________________________________

             No. M2015-02386-COA-R3-CV – Filed December 20, 2016
                    ___________________________________


This appeal involves in personam jurisdiction over the Appellees, Georgia and Alabama
corporations. The trial court granted Appellees‘ Tennessee Rule of Civil Procedure
12.02(2) motions to dismiss for lack of personal jurisdiction. Appellants appeal.
Discerning no error, we affirm and remand.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                            Affirmed and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and ANDY D. BENNETT, J., joined.

Marvin Bernard Berke, Jeremy Matthew Cothern, and A. Emma Flynn, Chattanooga,
Tennessee, for the appellants, Hannah Turner and Liam Turner.

James Frederick Exum, III, Franklin Pearson Clark, Mary C. DeCamp, and Thomas A.
Williams, Chattanooga, Tennessee, for the appellee, North Jackson Pharmacy;

Alaric A. Henry and Thomas Mitchell Horne, Chattanooga, Tennessee, for the appellee,
Ponder Pharmacy.

                                      OPINION

                                    I. Background


      On May 27, 2015, Hannah Turner, individually, and as next friend and mother of
the minor child, Liam Turner (together, ―Appellants‖), filed suit against Charles Howe,
M.D., SP Acquisition Corporation d/b/a Grandview Medical Center (―Grandview‖), PHL,
Inc. d/b/a The Drug Store (―PHL,‖ and together with Dr. Howe and Grandview, the
―Tennessee Defendants‖), Ponder Pharmacy (―Ponder‖), and North Jackson Pharmacy,
(―NJP,‖ and together with Ponder, ―Appellees‖). Ponder is a Georgia Corporation; NJP
is an Alabama Corporation. The amended complaint alleged that the Tennessee
Defendants and the Appellees had engaged in a civil conspiracy to overprescribe
addictive pain medications to Ms. Turner both before and during her pregnancy with
Liam. Appellants asserted causes of action for civil conspiracy, healthcare liability, and
negligence.

       Concerning the Tennessee Defendants, on April 11, 2016, the trial court entered
an order purporting to be a final order as to these parties. However, on review of the
record, this Court determined that, although the trial court certified the April 11, 2016
order as a final judgment pursuant to Rule 54.02 of the Tennessee Rules of Civil
Procedure, the order was improvidently certified as final. Accordingly, on October 31,
2016, this Court entered an order dismissing the appeal as to the Tennessee Defendants.
Specifically, our order states that

      the trial court‘s order of April 11, 2016 only disposed of the
      Plaintiffs‘/Appellants‘ conspiracy claim and did not adjudicate any other
      claims, as set forth in the Amended Complaint filed in the trial court on
      May 27, 2015. Thus, the order appealed as to Defendants/Appellees
      Charles Michael Howe, M.D., S.P. Acquisition Corp. d/b/a Grandview
      Medical Center, and PHL, Inc. d/b/a The Drug Store, is not a final
      judgment, and the appeal as to those parties is hereby DISMISSED.

Having dismissed Appellants‘ appeal as to the Tennessee Defendants, this opinion will
address only those issues relating to Ponder and NJP, the sole remaining Appellees in this
appeal.

        On or about July 10, 2015, by special appearance, Ponder filed a Tennessee Rule
of Civil Procedure 12.02 motion to dismiss the amended complaint. As grounds for its
motion, Ponder alleged that the trial court lacked personal jurisdiction and that
Appellants had failed to state a claim. On August 5, 2015, NJP filed a Tennessee Rule of
Civil Procedure 12.02 motion to dismiss, which incorporated Ponder‘s memorandum
filed in support of its Rule 12.02 motion, alleging lack of personal jurisdiction. However,
unlike Ponder‘s motion to dismiss, NJP‘s motion did not specify that it was making a
special appearance.

       The trial court heard the Appellees‘ motions to dismiss on October 5, 2016. At the
close of proof, the trial court orally granted Appellees‘ respective motions to dismiss
based on a lack of in personam jurisdiction. On November 5, 2015, Appellants filed an
objection to the orders submitted by Ponder and NJP regarding the trial court‘s grant of
                                            -2-
their respective motions to dismiss, along with Appellants‘ own proposed order. On
November 16, 2015, Ponder filed an objection to Appellants‘ proposed order. The trial
court erroneously signed and entered all of the proposed orders. In response to the entry
of the three competing orders, on December 7, 2015, Appellants filed a ―Tennessee Rules
of Civil Procedure 59 and 60 Motion to Alter or Amend,‖ wherein they stated, in relevant
part, that:

       1. Plaintiffs and Defendant [NJP] filed competing orders regarding [NJP‘s]
       motion to dismiss.

       2. This Court entered Plaintiffs‘ Order on November 19, 2015 and this
       Order covered both [NJP] and . . . [Ponder‘s] motions to dismiss. [This
       order was filed on November 23, 2015, see supra]

                                             ***

       4. There was a clerical error in that [Ponder‘s] competing order was also
       signed.

       5. On November 24, 2015, at a hearing to resolve the competing orders
       issue, this court held orally that Plaintiffs‘ order was to constitute the order
       of this Court.

                                             ***

       12. Plaintiffs, therefore, request for this court to establish the controlling
       order of this Court by adopting the order submitted by Plaintiffs as the
       controlling order.

On December 18, 2015, NJP filed a response to Appellants‘ motion to alter or amend,
asking the trial court to adopt its order as the final order of the court. Following a hearing
on November 24, 2015, the trial court entered an order on December 29, 2015, wherein it
stated, in relevant part, that:

       [M]ultiple orders were inadvertently signed and entered with the orders
       granting [Ponder] and [NJP‘s] motions to dismiss. This Court, upon a
       review of the file as a whole, including the herein identified orders, and
       argument of counsel, finds that Plaintiffs‘ submitted order granting
       Defendants‘ Motions to Dismiss shall constitute the Order of this Court and
       the Defendants‘ submitted Orders must be stricken.

―Plaintiffs‘ submitted order‖ is the ―Order Granting Defendants Ponder Pharmacy and
North Jackson Pharmacy‘s Tennessee Rule of Civil Procedure 12 Motions to Dismiss,‖
                                          -3-
which was entered on November 23, 2015. This order incorporates, by reference, ―pages
52 through 56 of the transcript.‖ In these transcript pages, the trial court states, in
relevant part, that:

      In regards to Ponder Pharmacy, I find that this Court lacks personal
      jurisdiction for Ponder Pharmacy, and they have not personally availed
      themselves to the State of Tennessee. The Tennessee long-arm statute does
      not apply to them, and I will dismiss with prejudice all claims against
      Ponder Pharmacy.

                                          ***

      In regards to North Jackson Pharmacy, I find that they have not personally
      availed themselves to the State of Tennessee. The long-arm statute does
      not apply to them. I will dismiss with prejudice all claims against North
      Jackson Pharmacy.

       Following our review of the appellate record, we concluded that the November 23,
2016 order on Ponder and NJP‘s respective motions to dismiss did not satisfy the
requirements of Rule 54.02 of the Tennessee Rules of Civil Procedure as it did not
contain ―an express determination that there is no just reason for delay and upon an
express direction for the entry of judgment.‖ Accordingly, in our October 31, 2016 order
dismissing the Tennessee Defendants, we also gave Appellants time to cure the
deficiency in the order, or to show cause why the appeal, as to the Ponder and NJP,
should not be dismissed. In response, Appellants supplemented the appellate record with
an order entered in the trial court on November 16, 2016. This order satisfies the
requirements of Rule 54.02. Accordingly, the order concerning Ponder and NJP is now
final and appealable. Tenn. R. App. P. 3(a).

                                       II. Issues

      Having dismissed the appeal as to the Tennessee Defendants, two issues remain.
We state those issues as follows:

   1. Whether the trial court erred in granting Ponder and NJP‘s respective motions to
      dismiss for lack of in personam jurisdiction.

   2. Whether the trial court erred in denying Appellants‘ motion for more time to
      conduct discovery.




                                         -4-
                                 III. Standard of Review

        ―The plaintiff bears the ultimate burden of demonstrating that the trial court may
properly exercise personal jurisdiction over a defendant.‖ Gordon v. Greenview Hosp.,
Inc., 300 S.W.3d 635, 643 (Tenn. 2009) (citing Chenault v. Walker, 36 S.W.3d 45, 56
(Tenn. 2001); Davis Kidd Booksellers, Inc. v. Day–Impex, Ltd., 832 S.W.2d 572, 577
(Tenn. Ct. App. 1992)). However, ―[t]his burden is ordinarily not a heavy one, because
personal jurisdiction need only be demonstrated by a preponderance of the evidence.‖ Id.
(citations omitted).

        A defendant may challenge personal jurisdiction by filing a Tennessee Rule of
Civil Procedure 12.02(2) motion to dismiss. Gordon, 300 S.W.3d at 643-44. The
defendant may or may not choose to support its motion with affidavits or other
evidentiary materials. Id. at 644 (citing Humphreys v. Selvey, 154 S.W.3d 544, 550 n. 5
(Tenn. Ct. App. 2004)). If the defendant does support its motion with affidavits, then ―the
plaintiff must establish its prima facie showing of personal jurisdiction over the defendant
by filing its own affidavits or other written evidence.‖ Id. (citing Chenault, 36 S.W.3d at
56; Mfrs. Consolidation Serv., Inc. v. Rodell, 42 S.W.3d 846, 854-55 (Tenn. Ct. App.
2000)). ―[T]he trial court‘s responsibility is to determine whether the plaintiff has alleged
or presented sufficient facts to survive the motion to dismiss.‖ Id. (citing Progeny Mktg.
v. Farmers & Merchs. Bank, No. M2003–02011-COA-R3-CV, 2005 WL 819732, at *2
(Tenn. Ct. App. Apr. 7, 2005)). The trial court must take as true all of the factual
allegations in the plaintiff‘s complaint and supporting papers, if any, and must resolve all
factual disputes in the plaintiff's favor. Id. (citing Chenault, 36 S.W.3d at 56; Mfrs.
Consolidation Serv., Inc., 42 S.W.3d at 855). ―Dismissal is proper only if all the specific
facts alleged by the plaintiff collectively fail to establish a prima facie case for personal
jurisdiction.‖ Id. (citing Mfrs. Consolidation Serv., Inc., 42 S.W.3d at 855).

        A decision regarding the exercise of personal jurisdiction over a defendant
involves a question of law, which we review ―de novo with no presumption of
correctness for the purpose of determining whether the plaintiff has made out a prima
facie basis for the exercise of personal jurisdiction over the defendant.‖ Gordon, 300
S.W.3d at 645. The question before us, then, is whether, taking the plaintiff‘s factual
allegations as true and resolving all reasonably disputed facts in the plaintiff‘s favor, the
plaintiff has shown, by a preponderance of the evidence, that Tennessee courts may
properly exercise jurisdiction over the defendant. See State v. NV Sumatra Tobacco
Trading Co., 403 S.W.3d 726, 739 (Tenn. 2013).

                                       IV. Analysis

                A. Jurisdiction by Alleged General Appearance of NJP

                                            -5-
        As noted above, in its filings with the trial court, Ponder specifically stated that it
was making a special appearance. NJP, on the other hand, did not include this language
in its filings. However, both Ponder and NJP filed notices of appearance in the trial
court, and both filed Rule 12.02 motions to dismiss for lack of in personam jurisdiction.
In its June 10, 2015 Notice of Appearance, NJP states:

       TO: ALL PARTIES OF RECORD IN THIS ACTION, PLEASE TAKE
       NOTICE THAT: The undersigned are members in good standing of the Bar
       of the State of Tennessee authorized to practice before this Court.
       Appearance is hereby entered by the undersigned on behalf of: NORTH
       JACKSON PHARMACY. All papers hereinafter filed or lodged with the
       Circuit Court Clerk should include the undersigned in the certificate of
       service.

Because NJP failed to state that its filings were made by special appearance, Appellants
first argue that NJP made a general appearance in the trial court, thus conferring the trial
court with in personam jurisdiction over NJP.

        As a general rule, ―[a]ll appearances are deemed to be general unless the contrary
appears.‖ Akers v. Gillentine, 231 S.W.2d 372,376 (Tenn. Ct. App. 1950), perm. app.
denied (Tenn. March 31, 1950). In other words, ―the filing of any pleading, making or
resisting of any motion, . . . or any other act in the cause, between the filing of the
complaint and rendition of the final decree, whereby pendency of the suit is recognized,
expressly or by implication, will, if there be record evidence of the fact, constitute a
general and unlimited appearance, unless limited by express declaration or by necessary
implication.‖ Patterson v. Rockwell International, 665 S.W.2d 96, 99 (Tenn. 1984)
(citing Akers, 231 S.W.2d at 376). Because NJP failed to make an ―express declaration‖
of special appearance, Appellants contend that its appearance in the trial court was a
general appearance and that jurisdiction, therefore, lay in the trial court. While we
concede that the best practice, when making a special appearance, is to include a
statement, in the filing, that same is made by special appearance, a special appearance
may also be found by ―necessary implication.‖ As explained by the Tennessee Supreme
Court:

       It is recognized that an appearance may be expressly made by formal
       written or oral declaration, or record entry, to the effect that the defendant
       appears, or it may be implied from some act done with the intention of
       appearing and submitting to the court‘s jurisdiction. However, before an
       appearance will be found by implication, it must be shown from the
       defendant's seeking, taking, or agreeing to some step or proceeding in
       the cause beneficial to himself or detrimental to the plaintiff other than
       one contesting only the jurisdiction of the court or by reason of some act
       or proceeding recognizing the case as being in court.
                                            -6-
Patterson, 665 S.W.2d at 99-100 (citing 6 C.J.S. Appearances § 18 (1975)) (emphasis
added). In other words, ―although an act of a defendant may have some relation to the
cause, it does not constitute a general appearance, if it in no way recognizes that the cause
is properly pending or that the court has jurisdiction and no affirmative action is sought
from the court.‖ Id. at 100 (citing 6 C.J.S. Appearances § 19 (1975)). As explained by
the Tennessee Supreme Court, ―before an appearance will be found by implication, it
must be shown from the defendant‘s seeking, taking or agreeing to some step or
proceeding in the cause beneficial to himself or detrimental to the plaintiff other than one
contesting only the jurisdiction of the court . . . .‖ Id. at 99-100. The gravamen,
therefore, is whether NJP has sought some affirmative relief from the trial court, or has
acted in a manner inconsistent with the claim of absence of jurisdiction. See Tennessee
Dept. of Human Services v. Daniel, 659 S.W.2d 625 (Tenn. Ct. App. 1983), perm. app.
denied (Tenn. Oct. 24, 1983).

        Turning to the record, NJP did not file an answer to the amended complaint. Its
first substantive filing was the motion to dismiss, memorandum in support thereof, and
supporting affidavit. The motion to dismiss specifically disputes the trial court‘s
jurisdiction over NJP. NJP filed no other substantive motions. Because NJP‘s only filing
in this case was made to dispute in personam jurisdiction, we conclude that its
appearance before the trial court was implicitly a special appearance solely to contest
jurisdiction. Accordingly, NJP did not waive the in personam jurisdiction question
through its appearance or filings in the trial court.

                               B. In Personam Jurisdiction

        Tennessee‘s long-arm statute permits the courts of this state to exercise
jurisdiction on ―‗[a]ny basis not inconsistent with the constitution of this state or of the
United States.‘‖ Mfrs. Consolidation Serv., Inc., 42 S.W.3d at 855 (quoting Tenn. Code
Ann. §§ 20-2-214(a)(6), 20-2-225(2)). ―When a state‘s long-arm statute authorizes the
assertion of personal jurisdiction to the limits of federal due process, as does Tennessee‘s
long-arm statute, the issue becomes simply whether the trial court‘s exercise of personal
jurisdiction over the defendant meets due process requirements.‖ Id. ―[D]ue process
obligates the courts to ascertain whether it is ‗fair and substantially just to both parties to
have the case tried in the state where the plaintiff has chosen to bring the action.‘‖
Gordon v. Greenview Hosp., Inc., 300 S.W.3d 635, 646 (Tenn. 2009) (quoting Masada
Inv. Corp. v. Allen, 697 S.W.2d 332, 335 (Tenn. 1985)). A state cannot enter a binding
judgment against a defendant that has ―‗no contacts, ties or relations‘‖ with the state.
State v. NV Sumatra Tobacco Trading Co., 403 S.W.3d 726, 743 (Tenn. 2013) (quoting
World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 294, 100 S.Ct. 559, 62
L.Ed.2d 490 (1980)). However, the United States Supreme Court announced long ago
that ―due process requires only that in order to subject a defendant to a judgment in
personam, if he be not present within the territory of the forum, he have certain minimum
                                             -7-
contacts with it such that the maintenance of the suit does not offend ‗traditional notions
of fair play and substantial justice.‘‖ International Shoe Co. v. Washington, 326 U.S.
310, 316, 66 S.Ct. 154, 90 L.Ed. 95 (1945) (quoting Milliken v. Meyer, 311 U.S. 457,
463, 61 S.Ct. 339, 85 L.Ed. 278 (1940)). The Court‘s ―minimum contacts‖ language ―has
been the crux of personal jurisdiction in America ever since International Shoe was
decided.‖ NV Sumatra, 403 S.W.3d 726 at 741-42 (Tenn. 2013).

        ―Federal and state courts now recognize two varieties of personal jurisdiction—
specific jurisdiction and general jurisdiction.‖ Gordon, 300 S.W.3d at 647. ―Specific
jurisdiction may be asserted when the plaintiff's cause of action arises from or is related
to the nonresident defendant‘s activities in or contacts with the forum state.‖ Id. In order
to invoke specific jurisdiction, the plaintiff must show that the nonresident defendant has
purposefully established significant contact with the forum state and that the plaintiff‘s
cause of action arises out of or is related to these activities or contacts. Id. (citing Burger
King v. Rudzewicz, 471 U.S. 462, 472, 105 S.Ct. 2174, 85 L.Ed.2d 528). The Tennessee
Supreme Court recently ―reiterate[d] the law of specific personal jurisdiction, as it applies
in Tennessee[,]‖ in NV Sumatra:

               Due process permits a state to enforce its judgments against a
       defendant only when the defendant has sufficient minimum contacts with
       the state that jurisdiction does not offend traditional notions of fair play and
       substantial justice. Minimum contacts are present when the defendant‘s
       purposeful conduct and connection with the forum state are such that the
       defendant avails itself of the benefits and protections of the state‘s laws and
       should, therefore, reasonably anticipate being haled into that state‘s courts.
               Assessing minimum contacts involves a two-part test. The first step
       is the fact-gathering exercise of identifying the relevant contacts. The
       plaintiff is required to establish that minimum contacts exist by a
       preponderance of the evidence. The court should consider the quantity of
       the contacts, their nature and quality, and the source and connection of the
       cause of action with those contacts. A defendant‘s contacts are sufficiently
       meaningful when they demonstrate that the defendant has purposefully
       targeted Tennessee to the extent that the defendant should reasonably
       anticipate being haled into court here.
               If the court finds sufficient minimum contacts, then the inquiry
       should proceed to the second step. At step two, the defendant bears the
       burden of showing that, despite the existence of minimum contacts,
       exercising jurisdiction would be unreasonable or unfair.

Id. at 759-60. ―Both steps call for a careful, not mechanical, analysis of the facts of each
case with particular focus on the defendant, the forum, and the nature of the litigation.‖
Davis Kidd Booksellers, Inc. v. Day-Impex, Ltd., 832 S.W.2d 572, 575 (Tenn. Ct. App.
1992).
                                            -8-
       Turning to the record, in support of its motion to dismiss, Ponder filed the affidavit
of its owner, Leslie ―Ernie‖ Ponder. In relevant part, Mr. Ponder states that ―Ponder
Pharmacy was a Georgia Limited Liability Company with its sole office and principal
place of business located in Trenton, Georgia. As of December 2014, Ponder Pharmacy
is now an Alabama corporation with offices in Alabama.‖ In his affidavit, Mr. Ponder
further states that Ponder has never advertised in Tennessee, nor otherwise sought
customers in this state.

        In its motion to dismiss, NJP avers that it is an Alabama corporation. In support of
its motion, NJP filed the affidavit of its owner, Bryan Hicks. In relevant part, Mr. Hicks
states that NJP does not advertise in Tennessee and does not solicit customers here. From
our review of the record, we conclude that Appellants failed to meet their burden to show
that either Ponder or NJP has purposefully established significant contacts with
Tennessee so as to establish specific in personam jurisdiction over either appellee.

        Unlike specific in personam jurisdiction, the second type of in personam
jurisdiction, i.e., general in personam jurisdiction, ―may be asserted when the plaintiff‘s
cause of action does not arise out of and is not related to the nonresident defendant‘s
activities in the forum state.‖ Gordon, 300 S.W.3d at 647. As stated by the Gordon
Court,

               The threshold for satisfying the requirements for general jurisdiction
       is substantially higher than the requirements for establishing specific
       jurisdiction. 4 Charles Alan Wright & Arthur R. Miller Federal Practice and
       Procedure § 1067.5, at 517. An assertion of general jurisdiction must be
       predicated on substantial forum-related activity on the part of the defendant.
       The nonresident defendant‘s contacts with the forum state must be
       sufficiently continuous and systematic to justify asserting jurisdiction over
       the defendant based on activities that did not occur in the forum state.
       Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. [408,] at 416
       [(1984)], 104 S.Ct. 1868; Perkins v. Benguet Consol. Mining Co., 342
       U.S.[437,] at 448 [(1952)], 72 S.Ct. 413; Lindsey v. Trinity Commc'ns,
       Inc., 275 S.W.3d [411,] at 417 [(2009)]; see also 4 Federal Practice and
       Procedure § 1067.5, at 507.
               The general jurisdiction inquiry is very different from the specific
       jurisdiction inquiry. The United States Court of Appeals for the Fifth
       Circuit has pointed out that ―[u]nlike the specific jurisdiction analysis,
       which focuses on the cause of action, the defendant and the forum, a
       general jurisdiction inquiry is dispute blind, the sole focus being on whether
       there are continuous and systematic contact between the defendant and the
       forum.‖ Dickson Marine, Inc. v. Panalpina, Inc., 179 F.3d 331, 339 (5th
       Cir.1999). In order to warrant the exercise of general jurisdiction over a
                                             -9-
       nonresident defendant, ―the defendant must be engaged in longstanding
       business in the forum state, such as marketing or shipping products, or
       performing services or maintaining one or more offices there; activities that
       are less extensive than that will not qualify for general in personam
       jurisdiction.‖ 4 Federal Practice and Procedure § 1067.5, at 507.
               The proper analysis for determining whether a defendant‘s contacts
       are ―continuous and systematic‖ enough to warrant an assertion of general
       jurisdiction requires ascertaining whether ―the continuous corporate
       operations within a state [are] so substantial and of such a nature as to
       justify suit against it on causes of action arising from dealings entirely
       distinct from those activities.‖ Lindsey v. Trinity Commc'ns, Inc., 275
       S.W.3d at 417 (quoting Int'l Shoe Co. v. Washington, 326 U.S. at 318, 66
       S.Ct. 154).

Gordon, 300 S.W.3d at 647-48 (footnote omitted).

       As discussed above, neither appellee has ―continuous and systematic‖ contacts
with Tennessee. In addition to the fact that neither appellee does business or advertises in
Tennessee, the record also shows that Ms. Turner travelled to the Appellees‘ locations to
procure her prescriptions. In defining when a potential defendant should ―reasonably
anticipate‖ out-of-state litigation, the Court frequently has drawn from the reasoning of
Hanson v. Denckla, 357 U.S. 235, 253 (1958):

       The unilateral activity of those who claim some relationship with a
       nonresident defendant cannot satisfy the requirement of contact with the
       forum State. The application of that rule will vary with the quality and
       nature of the defendant‘s activity, but it is essential in each case that there
       be some act by which the defendant purposefully avails itself of the
       privilege of conducting activities within the forum State, thus invoking the
       benefits and protections of its laws.

This ―purposeful availment‖ requirement ensures that a defendant will not be haled into a
jurisdiction solely as a result of ―random,‖ ―fortuitous,‖ or ―attenuated‖ contacts, Keeton
v. Hustler Magazine, 465 U.S. 770, 774 (1984); World-Wide Volkswagen, 444 U.S. at
299, or of the ―unilateral activity of another party or a third person,‖ Helicopteros
Nacionales de Colombia, 466 U.S. at 417. There is no showing here that either Ponder or
NJP purposefully directed its commercial activities to Tennessee residents. The contacts
between the Appellees and Tennessee resulted from Ms. Turner‘s unilateral pursuit of
Appellees‘ services.

                               C. Conspiracy Jurisdiction

       Appellants further contend that Tennessee may exercise in personam jurisdiction
                                         - 10 -
over the Appellees based on the conspiracy allegations set out in Appellants‘ amended
complaint. Specifically, Appellants allege that Appellees ―entered into a conspiracy with
the [Tennessee Defendants].‖ Appellants further state that ―this conspiracy was
masterminded by the Defendants Howe and Grandview.‖ While Tennessee has adopted a
conspiracy theory of personal jurisdiction, see Chenault v. Walker, 36 S.W.3d 45 (Tenn.
2001), the Tennessee Supreme Court noted that, in order for conspiracy jurisdiction to
apply,


       [t]he coconspirator must commit an overt act in furtherance of the
       conspiracy which, if committed by the out of state defendant, would subject
       that defendant to personal jurisdiction, under the long arm statute of the
       forum state. In other words, a court must always determine that it could
       exercise jurisdiction over the conspirator whose conduct is attributed to the
       defendant consistently with International Shoe and its progeny.

Chenault, 36 S.W.3d at 54. In her affidavit, filed in response to Appellees‘ motions to
dismiss, Ms. Turner alleges, in relevant part, that:

       4. Dr. Howe referred to the pharmacies that I used, and have named as
       Defendants in this lawsuit, as ―friends‖ who ―owed him a favor.‖

       5. Dr. Howe told me I could not go to my regular pharmacies and instead
       directed me to the pharmacies that owed him favors.

       6. I heard Dr. Howe call his friends at Ponder Pharmacy . . ., and he told
       them he needed favors and to fill the prescriptions in my name and other
       peoples‘ names for me . . .

       7. Dr. Howe would call the pharmacies beforehand to let them know where
       he could send me with the prescriptions each time. Certain days, I would
       not go to certain pharmacies because he ―would not work there today,‖
       according to Dr. Howe.

        It is axiomatic that, in order for there to be a conspiracy, ―[e]ach conspirator must
have the intent to accomplish [a] common purpose, and each must know of the other‘s
intent.‖ Brown v. Birman Managed Care, Inc., 42 S.W.3d 62, 67 (Tenn. 2001).
Although conspiracy is usually established through circumstantial evidence and
inferences drawn therefrom, see First Am. Title Ins. Co. v. Cumberland Co. Bank, 633
F. Supp.2d 566, 588 (M.D. Tenn. 2009), ―circumstantial evidence regarding the existence
of a civil conspiracy must create more than a suspicion or conjecture that a conspiracy
exists.‖ Id. Rather, ―[i]t must enable reasonable persons to infer that two or more
persons jointly assented to accomplish [the conspiracy].‖ Id              As set out above,
                                              - 11 -
Appellants‘ complaint avers only that the Appellees ―entered into a conspiracy with [the
Tennessee Defendants,]‖ which conspiracy was allegedly masterminded by Dr. Howe
and Grandview. Taking the allegations in the complaint as true and giving every
reasonable inference in favor of Appellants as the non-moving parties (as we must do in
reviewing a motion to dismiss), the civil conspiracy claim asserted against the Appellees
is stated as a mere conclusion without specifying the facts giving rise to the alleged
conspiracy. Likewise, Ms. Turner‘s affidavit does not specify the exact role Appellees
may have played in furthering the plan that Dr. Howe and Grandview allegedly
masterminded. In fact, Ms. Turner‘s affidavit states that ―[o]ver time, the pharmacies
became familiar with me. If I was rejected by the pharmacy when I attempted to refill
my prescription early, I would return the same day with a prescription from Dr. Howe in
another person‘s name. . . .‖ Referring to this statement, the trial court found that, ―[i]f
there is a conspiracy, she is a co-conspirator playing right along with it.‖ The trial court
further noted that ―I don‘t know how you can be involved in a conspiracy if you are
rejecting somebody who is trying to get the prescriptions.‖ From our review of the
Appellants‘ complaint and affidavits, we conclude that Ms. Turner has failed to aver
sufficient facts to establish that the Appellees had an agreement or mutual understanding
to accomplish the goal of over prescribing her addictive pain medication. Accordingly,
we hold that jurisdiction over the Appellees, under the conspiracy theory of jurisdiction,
has not been satisfied by the Appellants.

                           D. Additional Time for Discovery

       In their final issue, Appellants argue that the trial court erred in denying their
request to conduct limited discovery on the issue of personal jurisdiction. On or about
August 29, 2015, Appellants filed a ―Tennessee Rule of Civil Procedure 56.07 Motion for
Continuance of Hearing . . .To Permit Written and Deposition Discovery,‖ wherein they
argued, in relevant part, that

       2. Tennessee Rule of Civil Procedure 56.07 permits the nonmoving party
       to seek ―a continuance‖ to permit discovery to be taken, which is necessary
       to respond to the moving party‘s motion for summary judgment.
       3. In this case, substantive discovery is needed before any dispositive
       motion can be reasonably heard.
       4. North Jackson Pharmacy‘s includes evidence outside the pleadings, the
       affidavit of Bryan Hicks, the Motion to Dismiss is treated as one for
       Summary Judgment, and therefore must be filed at least thirty (30) days
       prior to the hearing. North Jackson Pharmacy filed their Motion to Dismiss
       on August 5, 2015 and later filed an Addendum on August 7, 2015. As
       such, it is also procedurally inappropriate to hear North Jackson
       Pharmacy‘s motion on August 25, 2015.
               As such, [Appellants] request this Court stay any hearing on North
       Jackson Pharmacy‘s motion to dismiss until discovery is conducted. . . .
                                          - 12 -
Clearly, at the trial level, Appellants argument concerning additional time for discovery
rested on Appellants‘ assertion that the trial court‘s consideration of affidavits, filed in
support of the Appellees‘ motions to dismiss, converted the motions to dismiss to ones
for summary judgment. However, on appeal, Appellants raise, for the first time, the
argument that the discovery they sought in the trial court was for determination of
jurisdiction. As such, they contend that the trial court abused its discretion in denying
them the opportunity for written discovery. Although, ―[u]nder Tennessee law, issues
raised for the first time on appeal are waived,‖ Black v. Blount, 938 S.W.2d 394, 403
(Tenn.1996), in the interest of full adjudication, we will address both the summary
judgment ground for continuance as well as the jurisdictional discovery basis for
continuance, although only the first ground was raised in the trial court.

        Concerning whether the trial court‘s consideration of the affidavits filed in support
of Appellees‘ motions to dismiss was error, as discussed above, the proper means of
disputing in personam jurisdiction is by filing a Tennessee Rule of Civil Procedure 12.02
motion. Gordon, 300 S.W.3d at 643-44 (holding that a defendant may challenge personal
jurisdiction by filing a Tennessee Rule of Civil Procedure 12.02(2) motion to dismiss).
In filing a Rule 12.02 motion, a defendant may or may not choose to support its motion
with affidavits or other evidentiary materials. Id. at 644 (citing Humphreys v. Selvey, 154
S.W.3d 544, 550 n. 5 (Tenn. Ct. App. 2004)). If the defendant does support its motion
with affidavits, then ―the plaintiff must establish its prima facie showing of personal
jurisdiction over the defendant by filing its own affidavits or other written evidence.‖ Id.
(citing Chenault, 36 S.W.3d at 56; Mfrs. Consolidation Serv., Inc. v. Rodell, 42 S.W.3d
846, 854-55 (Tenn. Ct. App. 2000)). Accordingly, the mere filing of affidavits in support
of or opposition to a motion to dismiss does not convert Appellees‘ Rule 12.02 motions
to motions for summary judgment. Thus, the additional discovery contemplated by
Tennessee Rule of Civil Procedure 56.07 (i.e., the rule Appellants rely on in their motion)
was not triggered in this case.

        Concerning the argument that the trial court should have granted a continuance so
that Appellants could conduct additional discovery concerning the question of
jurisdiction, as stated by the Tennessee Supreme Court:

       We review decisions regarding pretrial discovery requests under an ―abuse
       of discretion‖ standard. Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 524
       (Tenn. 2010) (citing Doe 1 ex rel. Doe 1 v. Roman Catholic Diocese of
       Nashville, 154 S.W.3d 22, 42 (Tenn. 2005); Benton v. Snyder, 825 S.W.2d
       409, 416 (Tenn.1992); Loveall v. Am. Honda Motor Co., 694 S.W.2d 937,
       939 (Tenn.1985)). Using this standard, we must uphold a lower court‘s
       decision unless we determine that it ―applied an incorrect legal standard, or
       reached a decision which is against logic or reasoning that caused an
                                          - 13 -
      injustice to the party complaining.‖ State v. Shuck, 953 S.W.2d 662, 669
      (Tenn.1997) (citing Ballard v. Herzke, 924 S.W.2d 652, 661 (Tenn.1996)).
      The appellate court may not simply ―substitute its judgment for that of the
      trial court.‖ Eldridge v. Eldridge, 42 S.W.3d 82, 85 (Tenn.2001) (citing
      Myint v. Allstate Ins. Co., 970 S.W.2d 920, 927 (Tenn.1998)).

First Community Bank, N.A. v. First Tennessee Bank, N.A., et al., 489 S.W.3d 369,
402 (Tenn. 2015). In First Community Bank, the Tennessee Supreme Court established
the framework applicable to the question of whether a party should be allowed
jurisdictional discovery. Specifically, the Court held

      that determining whether to permit limited discovery prior to ruling on a
      motion to dismiss for lack of personal jurisdiction is an extremely fact-
      based determination that is best left to the discretion of the trial court. In
      making such a determination, trial courts, as a threshold issue, first should
      determine whether the plaintiff has set out sufficient facts to establish a
      colorable claim for personal jurisdiction. If the threshold of a colorable
      claim is met, trial courts then should consider the following non-exclusive
      factors to determine whether to grant jurisdictional discovery: (1) whether
      the plaintiff has shown that there is a likelihood that discovery will yield
      facts that will influence the personal jurisdiction determination; (2) whether
      the plaintiff has laid out with particularity the evidence sought by
      discovery; (3) whether the evidence sought is the type which would
      normally be in the exclusive control of the defendant; (4) whether the case
      is particularly complex; and (5) whether the plaintiff's interest in discovery
      outweighs the policy concerns of subjecting a nonresident defendant to
      burdensome discovery at such an early stage and seeking to avoid allowing
      the plaintiff to conduct a ―fishing expedition.‖

489 S.W.3d at 405.

        As set out above, Appellants‘ motion for continuance does not satisfy the
foregoing criteria for jurisdictional discovery. First, Appellants have not averred or
explained how additional discovery ―will yield facts that will influence the personal
jurisdiction determination,‖ nor have the Appellants ―laid out with particularity the
evidence sought by discovery.‖ In the absence of specificity as to the type of evidence or
its applicability to the question of jurisdiction, we cannot conclude that the trial court
abused its discretion in denying Appellant‘s request for a continuance to conduct further
discovery.

                                     V. Conclusion

      For the foregoing reasons, we affirm the trial court‘s order, granting Appellees‘
                                        - 14 -
motions to dismiss for lack of in personam jurisdiction. The case is remanded for such
further proceedings as are necessary and consistent with this opinion. Costs of the appeal
are assessed to the Appellants, Hannah Turner and Liam Turner, and their surety, for all
of which execution may issue if necessary.



                                                   _________________________________
                                                   KENNY ARMSTRONG, JUDGE




                                          - 15 -